U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 30, 2011 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from Commission File No. 000-53072 EMMAUS HOLDINGS, INC. (Name of registrant in its charter) Delaware 41-2254389 (State or other jurisdiction of incorporation or formation) (I.R.S. employer identification number) 20estern Avenue Suite 136 Torrance, CA 90501 (Address of principal executive offices) Issuer’s telephone number:(310)214-0065 AFH ACQUISITION IV, INC 9595 Wilshire Blvd, Ste 700, Beverly Hills, CA90212 (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes ¨No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). oYes ¨No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ¨Yes xNo State the number of shares outstanding of each of the issuer’s classes of common equity, as of July 5, 2011: 24,429,258 shares of common stock. EMMAUS HOLDINGS, INC. - INDEX - Page PART I – FINANCIAL INFORMATION: Item 1. Financial Statements 1 Balance Sheets at April 30, 2011 (Unaudited) and October 31, 2010 F-1 Statement of Changes in Stockholder’s Deficit for the Period from Date of Inception (September 24, 2007) through April 30, 2011 (Unaudited) F-2 Statements of Operations for the Three and Six Months Ended April 30, 2011 and 2010 and for the Period from Date of Inception (September 24, 2007) through April 30, 2011 (Unaudited) F-3 Statements of Cash Flows for theSix Months Ended April 30, 2011 and 2010 and for the Period from Date of Inception (September 24, 2007) through April 30, 2011 (Unaudited) F-4 Notes to Financial Statements F-5 - F-8 Item 6. Exhibits 4 Signatures 5 1 EXPLANATORY NOTE AFH Acquisition IV, Inc, a Delaware corporation,is filing this Amendment No.1 to its Form 10-Q for the period ended April 30, 2011 which was originally filed with the securities and exchange commission on May 13, 2011, in order to revise Part I – Financial Statements Note E to further describe the nature of due from parent transactions as well as Note G, to include a additional disclosures on consulting services and cancelation of shares. Except as described above, Amendment No.1 does not amend any other Item of the Form 10-Q and does not modify or update in any way the disclosures contained in the original Form 10-Q. New certifications of our principal executive and financial officer are included as exhibits to this amendment. 2 PART I – FINANCIAL INFORMATION EMMAUS HOLDINGS, INC. Formerly Known as AFH Acquisition IV, Inc. (A DEVELOPMENT STAGE COMPANY) (A DELAWARE CORPORATION) TORRANCE, CA FINANCIAL REPORTS AT APRIL 30, 2011 3 EMMAUS HOLDINGS, INC. Formerly Known as AFH Acquisition IV, Inc. (A DEVELOPMENT STAGE COMPANY) (A DELAWARE CORPORATION) Torrance, CA TABLE OF CONTENTS Balance Sheets atApril 30,2011 (Unaudited) and October 31, 2010 F-1 Statement of Changes in Stockholder’s Deficit for the Period from Date of Inception (September 24, 2007) through April 30, 2011 (Unaudited) F-2 Statements of Operations for the Three and Six Months Ended April 30, 2011 and 2010 and for the Period from Date of Inception (September 24, 2007) through April 30, 2011 (Unaudited) F-3 Statements of Cash Flows for the Three and Six Months Ended April 30, 2011 and 2010 and for the Period from Date of Inception (September 24, 2007) through April 30, 2011 (Unaudited) F-4 Notes to Financial Statements F-5 – F-8 1 EMMAUS HOLDINGS, INC. Formerly Known as AFH Acquisition IV, Inc. (A DEVELOPMENT STAGE COMPANY) (A DELAWARE CORPORATION) Torrance, CA BALANCE SHEETS (Unaudited) April 30, October 31, ASSETS Cash and Cash Equivalents — Due from Parent — Total Assets $ $
